DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Reich et al’s high speed clock is synchronous while the low speed clock is asynchronous.  The amendment makes clear that both the high speed clock and low speed clock are synchronous.  Multiple references were found with synchronous high speed and low speed clocks most had the clock coming from the same source switching from low to high and vice versa.  Every reference found that had a high speed synchronous clock and a low speed synchronous clock in different sources had the high speed clock in the processor/host and the low speed clock from the memory such as Rodriquez et al.  None had the high speed clock from the memory and the low speed clock coming in the host. The claim language expressly states:
A host configured to communicate with a memory via a link, the host being further configured to:
receive a first clock from the memory,
receive, based on the first clock, data from the memory_synchronously, in a high-speed
mode of a read operation,
generate a second clock, the second clock being generated independent of the first clock
in a low-speed_mode of the read operation and being an internal clock of the host, wherein no read clock is between the host and the memory in the low-speed_mode, and
receive, based on the second clock, data from the memory_synchronously, in the low-
speed_mode of the read operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187